     Case 8:20-cr-00111-VMC-AAS Document 74 Filed 04/09/21 Page 1 of 2 PageID 668




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION


     UNITED STATES OF AMERICA

            v.                                   Case No. 8:20-cr-111-VMC-AAS

     ELVIS HAROLD REYES


                         UNITED STATES’ EXHIBIT LIST
                               (SENTENCING)

Exhibit     Date        Date
                                       Witness                  Description of Exhibit
Number    Identified   Admitted
A                                                         Reyes Facebook account data (1)
B                                                         Fake diplomas
C                                                         FBI & USCIS employment
                                                          letters
D                                                         Reyes Facebook account data (2)
E                                                         Reyes-tenant text messages
F                                                         Reyes-M.W. (girlfriend)
                                                          messages
G                                                         Reyes-family member messages
H                                                         Reyes obstruction messages
I                                                         FL wage report
J                                                         Reyes bank records (compilation)
K                                                         Reyes-family text messages
L                                                         Reyes messages with “Martha”
M                                                         Victim Chart (short)
N                                                         Victim Chart (long)
O                                                         Intended Loss Calculation Chart
P                                                         Victim Loss Per Year Chart
Q                                                         USCIS interview outline
R                                                         USCIS report (financial hardship
                                                          interviews)
     Case 8:20-cr-00111-VMC-AAS Document 74 Filed 04/09/21 Page 2 of 2 PageID 669




Exhibit     Date        Date
                                       Witness               Description of Exhibit
Number    Identified   Admitted
